Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recites “above a give correlation threshold” which is grammatically incorrect; a suggested edit is “above a given correlation threshold”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
means of a data processing unit in claim 20; structure found in instant specification p. 3 line 11 “e.g. a computer”;
receiving means in claim 20; structure found in instant specification p. 5 line 30 “such as one or more sensors or one or more mobile devices”;
output unit or a communication unit configured to signal the stress level in claim 20; structure found in instant specification p. 7 lines 1-3, instant Fig. 1, 4; and instant Fig. 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 13, 14, 15, 17, 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 ends with a comma instead of a period. Claims must be whole sentences. It is indefinite as to whether there are more recitations for the claim. See MPEP 608.01(m).
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites the limitation "The system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the instant claim’s recitation of “the communication unit” is an alternative limitation because claim 20 recites “an output unit or a communication unit”. There is a lack of antecedent basis in that claim 20 does not require a communication unit; i.e. if claim 20 only requires an output unit and not communication unit, then claim 21 would not have antecedent basis. A suggested edit is for claim 21 to recite “wherein the output unit or the communication unit is configured to transmit an indication about the stress level…”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 20150265211 A1; 9/24/2015).
Regarding claim 1, Schneider teaches a computer-implemented method for indicating a long-term stress level of a person using a data processing unit, comprising the steps of: 
acquiring stressor data having a set of stressor data items (Fig. 4A; [0015]-[0017]; [0063]; [0087-[0099]; [0119]-[0124]); 
analyzing stressor data values of the stressor data items by generating, using an artificial neural network ([0035]), data representing a stress level ([0035]; [0037]), wherein the artificial neural network is trained to provide output representing the stress level based on the stressor data values and an indication of previous stress state ([0032]-[0033] “calibration”; [0035]; [0037]; [0040]; [0124] “calibration”; [0175] “individual calibration”); and 
signaling the stress level ([0064]; [0071]).
Regarding claim 2, Schneider teaches the method according to claim 1, wherein the artificial neural network is formed as a recurrent neural network, wherein the indication of the previous stress state is considered via a feedback path to an input or to an intermediate layer of the recurrent artificial neural network, wherein the artificial neural network is implemented with a long-short term memory ([0037]; [0204]).
Regarding claim 3, Schneider teaches wherein the evaluation is carried out in time steps or during time instances according to a given time frame ([0037] “iteratively”; [0036] “time intervals”; [0063] “stipulates the time interval for which the feature vector is valid”; [0204] “time step”), such as 3 hours and 48 hours, preferably of 24 hours.
Regarding claim 9, Schneider teaches wherein one or more stressor data items are classified or normalized before being analyzed in the artificial neural network ([0086] “classification”; [0119]-[0124] feature vector of biometric data comprises multiple features which reads on the “classified” recitation).
Regarding claim 10, Schneider teaches wherein the artificial neural network comprises at least one of a deep artificial neural network ([0038]), a convolutional neural network, long-short term memory, and classification models.
Regarding claim 11, Schneider teaches wherein the stressor data is at least partly automatically acquired using one or more sensors ([0016]; [0021]; [0028]).
Regarding claim 12, Schneider teaches wherein the stressor data is at least partly acquired by retrieving input from a user ([0020]).
Regarding claim 13, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using a computer terminal for querying symptom data ([0015]; [0086]-[0099]; [0181]-[0182]), such as strength, time and duration of a headache, and/or physiological data ([0015]; [0086]-[0099]; [0180]), such as heart rate, blood pressure, heart rate variability, concentration of stress-inducing hormones in body liquids.
Regarding claim 14, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using a query device for querying the person about their mental state ([0005]; [0020]; [0185]), such as stressed, happy, unhappy, relaxed exhausted and the like and for providing corresponding mental state data.
Regarding claim 15, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using an activity-monitoring device, including one or more sensors for automatically detecting and generating and receiving signals representing any kind of activity of the person ([0019]), such as sports, movement, sleeping times, times in specific situations, such as travel times or times talking on the phone, such as times in public transportation, television times, and online times.
Regarding claim 16, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using an exposure input device which is configured to query for at least one of nutrition data, medication data ([0181]), drinking data, drug consumption, and exposure to UV radiation.
Regarding claim 17, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using an information exposure unit to collect information exposure data about at least one of the usage of digital media ([0161]-[0169]), such as social media, email communication, telephone usage, and usage of a smartphone for different kind of purposes.
Regarding claim 18, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using a voice-analyzing unit to detect the voice of the person and to analyze the voice of the person to provide voice stress data as a stressor data item depending on analyzed stress indicators ([0128]-0155]).
Regarding claim 19, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using a resilience input device to query, about the physical resilience of the person ([0118]-[0123]).
Regarding claim 20, Schneider teaches a processing device for indicating a long-term stress level of a person by means of a data processing unit (Fig. 1; Fig. 4A), comprising: 
receiving means for receiving stressor data having a set of stressor data items (Fig. 4A; [0011]; [0015]-[0017]; [0063]; [0087-[0099]; [0119]-[0124]); 
an artificial neural network trained for providing the stress level based on the stressor data values ([0035]) and an indication of previous stress state analyzing stressor data values of the stressor data items to obtain a stress level, wherein the artificial neural network is trained to provide output representing the stress level based on the stressor data values and an indication of previous stress state ([0032]-[0033] “calibration”; [0035]; [0037]; [0040]; [0124] “calibration”; [0175] “individual calibration”); and 
an output unit or a communication unit configured to signal the stress level ([0064]; [0071]).
Regarding claim 21, Schneider teaches the system comprising: 
the processing device according to claim 20 (see regarding claim 20 above); and 
a portable output device (Fig. 4A), 
wherein the communication unit is configured to transmit an indication about the stress level to the portable output device so that the portable output device outputs a representation of the stress level ([0064]; [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider as applied to claim 1 above, in view of Sheldon (US 20140316220 A1; 10/23/2014).
Regarding claim 4, Schneider does not teach generating missing values of one or more stressor data items at the time of evaluation by a given estimation, a maximum, a minimum or an average of previous values of the respective stressor data item over the current time frame or one or more preceding time frames. However, Sheldon teaches in the same field of endeavor (Abstract; Fig. 10; [0027] “stress”; [0048]) generating missing values of one or more stressor data items at the time of evaluation by a given estimation, a maximum, a minimum or an average of previous values of the respective stressor data item over the current time frame or one or more preceding time frames ([0024]; [0060] “fill in missing data using extrapolation (based on a line…”; this reads on “a given estimation”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schneider to include this feature as taught by Sheldon because this enables filling in of missing data to analyze data for well-being of individual ([0024]).
Regarding claim 6, Schneider does not teach generating missing values of one or more particular stressor data by selecting relevant stressor data from the set of stressor data which have a positive correlation with the missing data above a given correlation threshold level so that a high-quality prediction of the missing stressor data can be obtained. However, Sheldon teaches in the same field of endeavor (Abstract; Fig. 10; [0027] “stress”; [0048]) generating missing values of one or more particular stressor data by selecting relevant stressor data from the set of stressor data which have a positive correlation with the missing data above a give correlation threshold level so that a high-quality prediction of the missing stressor data can be obtained ([0060] “These patterns may indicate that the data is not reliable enough to use to make predictions or to detect patterns or correlations, and so the data cleaner 170 may eliminate this data from consideration…the data cleaner 170 may fill in missing data using extrapolation (based on a line or a curve of some sort or using any known extrapolation algorithm) or using interpolation. Likewise, the data cleaner 170 may, using some or all of the factors stated above…assign a reliability factor to the data. Thereafter, the predictive unit 103 and the expert engine 102 may use the reliability factor to assess or estimate the reliability of the diagnosis or prediction, to determine what data to use in the prediction or correlation analysis or diagnosis”; the reference is teaching that unreliable data and missing data are filled in using extrapolation or interpolation which reads on “selecting relevant stressor data from the set of stressor data which have a positive correlation with the missing data above a given correlation threshold level”; the unreliable data would be below “a given correlation threshold level” since the reference is teaching using reliability factor to determine what data to use. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schneider to include this feature as taught by Sheldon because this enables filling in of missing data to analyze data for well-being of individual ([0024]; [0060]).
Regarding claim 7, Schneider does not teach predicting future stress levels by extrapolating stressor data values of any stressor data item and by recurrently evaluating the stress level for succeeding time instances beginning with the current time instance based on the extrapolated stressor data values for the corresponding time instances. However, Sheldon teaches in the same field of endeavor (Abstract; Fig. 10; [0027] “stress”; [0048]) predicting future stress levels by extrapolating stressor data values of any stressor data item and by recurrently evaluating the stress level for succeeding time instances beginning with the current time instance based on the extrapolated stressor data values for the corresponding time instances ([0027] “stress”; [0054]; [0060] “extrapolation” “prediction”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schneider to include this feature as taught by Sheldon because this enables filling in of missing data to analyze data for well-being of individual and prediction of further health state ([0024]; [0054]; [0060]).
Regarding claim 8, in the combination of Schneider and Sheldon, Sheldon teaches wherein the extrapolating includes a linear extrapolation ([0060] “extrapolation (based on a line…”) or assuming a constant stressor data value for one or more of the stressor data items.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider as applied to claim 1 above, in view of Aliper (US 20200090049 A1; Filed 9/18/2018). 
Regarding claim 5, Schneider does not teach generating missing values of one or more stressor data items using a data imputation method using an autoencoder. Note that the instant specification p. 10 lines 25-35 states that “missing stressor data can be estimated by means of a data imputation method which derives missing data form a set of known stressor data by means of .e.g. an autoencoder or the like. Data imputation methods are well-known in the art and are not further described herein” which is taken to be applicant admitted prior art; see MPEP 2129; However, Aliper teaches in the same field of endeavor ([0001]-[0002]) generating missing values of one or more stressor data items using a data imputation method using an autoencoder ([0032]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schneider to include this feature as taught by Aliper because this enables better training of the neural network with generation of missing values that possess the desired properties ([0007]; [0032]-[0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792